—Judgment, Supreme Court, New York County, rendered June 10, 1977, convicting defendant, after jury trial, of criminal sale of a controlled substance in the third degree (Penal Law, § 220.39), and a related crime, and sentencing him thereon, is unanimously affirmed. We think the prosecution expanded on defendant’s previous criminal record at dangerous length. But we do not think this calls for reversal in view of the not exactly unrestrained summation by the defendant’s attorney; the repeated statements (whether sincere or not) by the District Attorney that the defendant’s previous criminal activities were to be considered only in relation to the issue of credibility and the Judge’s very careful charge on this point; the fact that the previous crimes were not similar to those here involved; and the overwhelming prosecution case. (We can only wonder why prosecutors insist in endangering strong prosecutions by needless overkill.) We have *982considered the other points urged by defendant on appeal and find them without merit. Concur—Murphy, P. J., Sandler, Lane, Silverman and Ross, JJ.